Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicant's amendment filed on 03/24/2021 has been fully reviewed and is sufficient to overcome previous rejection):
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "displaying simultaneously and distinctly on a display unit, for each of the event clusters…for the event cluster configured such that the first representation and the corresponding second representation can be compared for different time slots by an operator upon monitoring the technical equipment" in combination with other limitations in the claims as defined by Applicant. 
Claims 2-8, 15, and 16 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 9, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "a display unit configured to display simultaneously and distinctly, for each of the event clusters, a first representation of the total count …for the event cluster such that the first representation and the corresponding second representation can be compared for different time slots by a user upon monitoring the technical equipment" in combination with other limitations in the claims as defined by Applicant. 
Claims 10-14 depend from allowed claim 9 and therefore are also allowed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        April 6, 2021